35 U.S. 120 (____)
10 Pet. 120
*JOHN HAGAN, PLAINTIFF IN ERROR,
v.
THOMAS J. FOISON.
Supreme Court of United States.

This case was argued by Coxe for the plaintiff in error, and by Mr. Key for the defendant.
Mr. Justice STORY delivered the opinion of the court.
The court are not satisfied, that this case is within their appellate jurisdiction. To support that jurisdiction, it is necessary that it should appear upon the face of the record, or upon affidavits to be filed by the parties, that the sum or value in controversy exceeds $2,000, exclusive of costs. The onus probandi is upon the party seeking to obtain a revision of the case, to establish the jurisdiction. Here, the whole matter in controversy is the ownership of one negro woman and two children, who are slaves; and it is not supposed, that their value can be equal to $2,000. The bond in the case, in the nature of a forthcoming bond, in a larger penalty, does not vary the result. But the plaintiff in error is at liberty to establish, if necessary, that the value exceeds that sum. But there are other cases on the docket, between the plaintiff in error and other persons, which involve the same points which have been argued in this case. If any of these cases involve a sum or value, which entitles the court to take jurisdiction, we will hereafter give an opinion upon those points.